DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2022 was filed after the mailing date of the Non-Final Office Action on December 8, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment & Arguments
Applicant’s arguments and amendments and Terminal Disclaimer of January 26, 2022 has been fully and carefully considered.  Applicant has canceled claim 1 and amended claims 2-18 and has added claims 19-27.  Applicant has filed a Terminal Disclaimer over US Patents 7,947,227; 8,057,742 and 9,956,373.  Applicant has amended and has persuasively argued that Terminal Disclaimer over US Patent 8,613,958 is not required because as applicant recites claim 7 positively recites conveying a nitrogen dioxide contain gas from a tankless gas source that contains dinitrogen tetroxide (N204).  Accordingly, the Non-Statutory Obviousness Type Double Patenting rejection is withdrawn.  The application is now in condition for allowance.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
In the Specification:
Page 3, delete Paragraph [0017] and insert the following:
--[0017]  Figure 12 illustrates a NO delivery system using a cartridge that converts nitrogen dioxide to nitric oxide.
Figures 13(A)-(C) illustrates a NO delivery system using a cartridge that converts nitrogen dioxide to nitric oxide.
Figure 14 illustrates an exterior view of a therapeutic gas delivery system that uses the GENO cartridges to convert nitrogen dioxide to nitric oxide.--

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771